Citation Nr: 1819732	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), and not to include an anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder prior to September 21, 2007, and in excess of 30 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a procedural matter, the Board notes that in a July 2007 rating decision, the RO granted service connection for an anxiety disorder and assigned a 10 percent rating, effective July 6, 2007.  In December 2007, the Veteran filed an increased rating claim for his anxiety disorder.  Thus, as reflected in the title page, given that this claim was filed within one year of the July 2007 decision, the Board will construe his claim as a timely notice of disagreement (NOD) as to that rating decision.  

Further, in April 2008, the RO increased the Veteran's anxiety disability rating to 30 percent, effective September 21, 2007.  The Board notes that in its February 2012 statement of the case (SOC) the RO did not explicitly address whether or not the Veteran was entitled to a rating in excess of 10 percent for the period from July 6, 2007 to September 21, 2007.  Nevertheless, the Board finds that the RO considered this issue as the RO specifically considered the evidence of record during this period, and therefore, a remand for the issuance of a SOC is unnecessary.  Moreover, there is no prejudice to the Veteran as the Board has reviewed the evidence of record, and as discussed herein, assigns a 50 percent rating for this period on appeal.  

Finally, the Board acknowledges that the Veteran is already service connected for an anxiety disorder and is also claiming entitlement to service connection for PTSD.  However, based upon a review of the record, given that the Veteran's PTSD and anxiety disorder manifest with the same and/or overlapping symptoms, it is unlikely that the Veteran could receive separate ratings.  Nevertheless, as his PTSD claim was adjudicated and certified to the Board separately from his anxiety disorder claim, the Board will proceed with the adjudication of this claim.  In any event, during the course of this appeal, the Veteran's psychiatric symptoms have also been diagnosed as depression.  As such, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's psychiatric disorder has been characterized by depression, anxiety, sleep disturbances, irritability, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as active suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

3.  The Veteran does not have a current diagnosis of a psychiatric disorder, not including an anxiety disorder.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no more, for an anxiety disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16, 4.19 (2017).  

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, and not to include an anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected anxiety disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety was assigned an initial disability rating of 10 percent prior to September 21, 2007, and 30 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9413.  As a preliminary matter, the Board assigns an initial disability rating of 50 percent throughout the entire period on appeal as the evidence is at least in equipoise that the Veteran's anxiety disorder caused occupational and social impairment with reduced reliability and productivity.  

In order to warrant the next higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted for the entire period on appeal.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, in a July 2007 VA examination, the Veteran endorsed symptoms of depression, anxiety, trouble sleeping, nightmares, irritability, difficulty concentrating, exaggerated startle response, and hypervigilance.  On examination, the Veteran appeared clean, neatly groomed, and appropriately dressed.  His thought process and judgment were unremarkable and he was oriented in all spheres.  There was no evidence of homicidal/suicidal ideations, delusions, thought disorder, or psychosis.  As such, the examiner opined that the Veteran's anxiety "appears to have mild impact upon the Veteran's functioning."  

In September 2007, November 2007, and January 2008, the Veteran had three hospital admissions related to his anxiety, sleep impairments, panic attacks, and substance abuse.  While the Veteran reported symptoms such as severe panic attacks and auditory hallucinations, he denied suicidal and homicidal ideations.  Additionally, upon discharge after each admission, the records reflect that the Veteran was sober with a significant decrease in the severity of his psychiatric symptoms.  

In a March 2008 VA examination, the Veteran appeared "clean, neatly groomed, and appropriately dressed."  He reported symptoms of depression, anxiety, and hallucinations.  On examination his speech was clear and coherent.  He was oriented in all spheres with an appropriate affect.  His thought process and content were normal.  There was no evidence of delusions, thought disorder, psychosis, or suicidal/homicidal ideations.  Further, to the extent the Veteran reported severe psychiatric symptoms such as hallucinations, the examiner determined that the Veteran's hallucination reports were "atypical" and inconsistent with his the record and his own statements.  As such, he opined that "it is very unlikely that the Veteran is actually experiencing hallucinations," and instead is likely "fabricating symptoms in an effort to receive a higher disability rating."  Therefore, based upon the severity of the Veteran's symptoms, the examiner opined that the Veteran's symptoms "are not severe enough to interfere with occupational and social functioning."  

In September 2008, the Veteran had a voluntary inpatient rehabilitation admission due to his substance abuse.  At the time of admission, the Veteran had symptoms of depression, anxiety, flashbacks, nightmares, and occasional hallucinations.  He denied suicidal ideations.  In December 2008, the Veteran's treating physician stated that the Veteran's psychiatric symptoms have "worsened over the course of the last few years," which "has affected his ability to function in his social and occupational roles."  

In a July 2009 VA examination, the Veteran endorsed symptoms of depression, hallucinations, intrusive memories, nightmares, hypervigilance, sleep impairments, and irritability.  He appeared clean and casually dressed.  On examination, his speech, thought process/content, judgment, and insight were all normal or unremarkable.  There was no evidence of inappropriate or obsessive behaviors, thought disorder, psychosis, or suicidal/homicidal ideations.  The examiner observed that the Veteran's reports of hallucinations were inconsistent with his prior accounts and determined that the Veteran was "malingering" based upon his "very atypical description of psychological symptoms."  In February 2010, the Veteran was again admitted for depression and substance abuse.  The Veteran was given methadone to treat his substance abuse.  There was no evidence of a thought disorder or psychosis during his admission.  

In December 2010, the Veteran reported symptoms of irritability, nightmares, sleep impairment, concentration problems, and hypervigilance.  On examination, he was cooperative, friendly, relaxed, and was oriented in all spheres.  There was no evidence of inappropriate behaviors, panic attacks, impulse control, thought disorder, psychosis, hallucinations, or suicidal ideations.  Further, the examiner noted that the Veteran's subjective complaints were "out of proportion to the objective exam findings."  Moreover, she opined that the Veteran's symptoms "are not severe enough to interfere with occupational and social functioning."  In a February 2011 treatment evaluation, while the Veteran had symptoms of depression, anxiety, sleep impairment, and panic attacks, he was noted to have normal speech, coherent thought process, and no deficiencies with judgment.  Further, there was no evidence suicidal/homicidal ideations, psychosis, or thought disorder.  In September 2011, the records reflect that the Veteran "has remained clean and sober" and his "anxiety remains well controlled."  

In a September 2014 VA treatment evaluation, the Veteran "denied any recent exacerbations" of his psychiatric symptoms and has remained sober.  The Veteran was cooperative and maintained "good eye contact."  His speech was logical with goal directed thoughts and good judgment.  There was no evidence of suicidal or homicidal ideations.  In November 2015, the Veteran presented to his treatment evaluation "without significant deficits."  He was sober and "compliant" with treatment.  He also denied feelings of sadness, hopelessness, anxiety or suicidal ideations.  Similarly, in August 2016, the Veteran stated that he was "clean and compliant with the medical treatment."  On examination, he exhibited logical and coherent speech with linear thought process and good judgment.  There was no evidence of inappropriate/obsessive behaviors, impaired impulse control, suicidal ideations, or thought disorder.  

In the Veteran's most recent July 2017 VA examination, the Veteran exhibited symptoms such as anxiety, chronic sleep impairment, flattened affect, irritability, and social withdrawal.  He presented as cooperative and oriented in all spheres.  His affect was flattened and mood was euthymic.  His speech and thought process were normal and he displayed goal directed thoughts.  There was no evidence of a thought disorder, hallucinations, delusions, or suicidal ideations.  Additionally, the examiner indicated that given the Veteran's substance abuse, "it is appropriate to establish guardianship to ensure adequate management of the claimant's finances."  As such, the examiner opined that his symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide and homicidal ideations, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his most recent November 2016 VA examination and January 2017 VA treatment evaluation, respectively.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some other symptoms of a higher rating, including occasional impaired impulse control, irritability, hallucinations, and panic attacks, and several voluntary hospital admissions for his symptoms, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantify the level of occupational and social impairment caused by those signs and symptoms; and assign an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  

In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of obsessive behaviors, speech impairments, near-continuous panic attacks, impaired impulse control, a psychosis, thought disorder, or delusions.  Further, the Board notes that to the extent the Veteran reported hallucinations and/or symptoms to warrant a higher rating, the Veteran's subjective reports of these symptoms are deemed not credible given that the VA examiners determined that he was "malingering" and "exaggerating" his symptoms.  Further, the examiners noted that he had many inconsistencies in his statements and that he described atypical symptoms.  Additionally, the Board notes that a higher rating under 38 C.F.R. § 4.29 for a temporary total evaluation due to an in-patient admission for over 21 days in September 2010 is not warranted as the record indicates that the Veteran's rehabilitation admission was voluntary, and there is no evidence that it was "required."

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless had a close relationship with his parents and daughter, and he was able to socialize with neighbors and engage in some social activities, such as fishing, yard work, and spending time with his daughter.  Further, the VA examiners specifically indicated that his psychiatric symptoms do not significantly affect his ability to find and retain employment.  Moreover, the Veteran stated that he is unemployed due to physical limitations from his other non-psychiatric disorders.  Therefore, his level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).   

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his private mental health providers and VA examiners were between 20 and 68.  A GAF score of 11 to 20 means that there is some danger of hurting self or others; occasional failure to maintain minimal personal hygiene; or gross impairment in communication.  A GAF score of 21 to 30 means that behavior is considerably influenced by delusions or hallucinations; serious impairment in communication or judgment; or inability to function in almost all areas.  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  On the other hand, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In this case, the Board finds that the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51 to 60, considering that while the Veteran had occasional suicidal/homicidal ideations and panic attacks, such symptoms were mild, and his overall symptomatology and impact were more consistent with the moderate levels - especially given that the Veteran did not exhibit severe obsessional rituals, evidence of any psychosis, or thought disorder.  Further, the Veteran's GAF scores were also most consistently between 51 and 60 through the period on appeal.  More importantly, to the extent the Veteran had GAF scores between 20 to 50, the Board notes these were very sporadic assessments and were primarily related to the Veteran's intoxicated state while under the influence of drugs and alcohol.  As such, the evidence does not support that the Veteran had consistent symptoms identified in the 20-50 GAF range.  Therefore, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 50 percent.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his acquired psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had impulse control problems, suicidal/homicidal ideations, and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran asserts that is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted for any period on appeal. 

As an initial matter, the Veteran did not meet the schedular criteria for any part of the period on appeal.  Specifically, as discussed herein, his service-connected psychiatric disorder has been assigned a 50 percent rating throughout the period on appeal.  Further, he is in receipt of two separate 10 percent ratings for residuals of a gunshot wound and for a scar related thereto (with the scar rating effective February 25, 2010).  As such, his combined overall rating was 60 percent.  

Next the Board finds that referral for extraschedular consideration is not warranted as the Veteran's service-connected disabilities did not prevent him from being able to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  

In support, numerous VA examiners opined that the Veteran's service-connected disabilities do not prevent him from being able to secure or follow a substantially gainful occupation.  Specifically, as previously discussed, at VA examinations in March 2008 and July 2009, the examiner determined that the Veteran was "fabricating" and "exaggerating" many of his symptoms in order to "receive a higher disability rating."  The Veteran was also diagnosed as "malingering" given that the VA examiner "has seen him for a total of three exams and each time the veteran provided information that inconsistent with records and reported atypical psychological symptoms."  As such, the examiner opined that his psychiatric disorders "are not severe enough to interfere with occupational functioning."  Similarly, in a December 2010 VA examination, the examiner opined that there is no objective evidence of any occupational impairment due to his mental disorders as the Veteran demonstrated intact attention and concentration with the ability to correctly answer her questions.  Moreover, to the extent the Veteran reported psychiatric symptoms that caused occupational impairment, the examiner stated that those complaints were "out of proportion to objective exam findings."  

In his most recent July 2017 VA examination, the examiner determined that his psychiatric disorders caused occupational impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Of note, the Veteran was oriented in all spheres and demonstrated goal directed thought processes with no signs of thought or memory impairments that would hinder his ability to work.  

Additionally, while the Veteran indicates the residuals from his gunshot wound cause him significant limitations, the Board observes that he has significant non-service connected disabilities, including a severe knee and back disorder after being hit by a train, that causes significant interference with this activities of daily living.  As such, the Board finds that his physical limitations are primarily related to his nonservice-connected disabilities.

The Board notes that the Veteran has a high school education and graduated from culinary school.  Moreover, he previously worked as a chef.  As such, the Board finds that the Veteran's service-connected disabilities do not prevent him from being able to obtain and maintain substantial gainful activity, despite some physical limitations.  

The Board has also considered the statements from the Veteran which indicate that he has substantial employment limitations due to his service-connected disabilities.  Nevertheless, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and not including his service-connected anxiety disorder, which he asserts is related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including certain psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim should be denied.  

As a preliminary matter, the Board determines that aside from his service-connected anxiety disorder and a substance abuse disorder, the Veteran does not have a diagnosis of a psychiatric disorder at any point during the period on appeal.  Specifically, in order to clarify whether the nature of the Veteran's psychiatric symptoms are attributable to a separate disorder other than an anxiety disorder and substance abuse, the Veteran underwent VA psychiatric examinations in July 2007, March 2008, July 2009, December 2010, and July 2017.  After a thorough psychiatric evaluation, the examiners determined that a diagnosis for any other psychiatric disorder was not warranted.  With respect to PTSD, the examiners determined that not only did the Veteran not meet the stressor requirement for PTSD, the nature and severity of his psychiatric symptoms did not manifest to the degree necessary to warrant a diagnosis of PTSD.  Further, psychological testing did not suggest that any other psychiatric diagnosis was warranted, and in fact indicated that the Veteran was exaggerating his symptoms and was "malingering."  Thus, while the presence of some psychiatric symptoms were reported, these symptoms alone without an underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In arriving at this conclusion, the Board acknowledges that various psychiatric disorders such as PTSD and depression have been previously diagnosed by the Veteran's treating medical providers.  However, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis for these disorders is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

Moreover, to the extent the Veteran was diagnosed with both an anxiety disorder and substance abuse, the Board observes the July 2017 VA examiner opined that the symptoms for both disorders overlap and that "sufferers of anxiety self-medicate with substances such as opioids, cannabis, and alcohol in order to sedate their experience of hyperarousal or anxiety."  Therefore, the Board finds that these disorders should be treated as manifestations of the same disorder and not separate disorders for VA compensation purposes.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  Here, as in Amberman, the Veteran's service connected anxiety and substance abuse disorders, are evaluated under the same rating criteria.  The symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  There would simply be no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As such, service connection is not warranted for a psychiatric disorder, other than an anxiety disorder.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding a diagnosis of a psychiatric disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder for accrued benefits purposes, and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the appellant was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations, including an additional psychiatric examination per the Board's September 2016 Remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in September 2016 to obtain additional information and evidence from the Veteran to corroborate his PTSD stressors and a new VA examination.  Here, the Veteran was provided with notice and an opportunity to submit additional evidence.  Next, the Veteran was provided with a new VA examination in July 2017, which discusses and addresses the nature and etiology of his psychiatric disorder, to include anxiety and PTSD, as well as TDIU.  The Board finds the VA examination report is adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 50 percent, but no more, for an anxiety disorder is granted. 

Service connection for an acquired psychiatric disorder, characterized as PTSD, and not to include an anxiety disorder, is denied.  

TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


